Exhibit 10.2





--------------------------------------------------------------------------------











GUARANTEE, PLEDGE AND SECURITY AGREEMENT


dated as of


February 21, 2019


among


BARINGS BDC, INC.,
as Borrower,


the SUBSIDIARY GUARANTORS party hereto,


ING CAPITAL LLC,
as Revolving Administrative Agent for the Revolving Lenders,


each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER party hereto


and


ING CAPITAL LLC,
as Collateral Agent











--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.Definitions, Etc.    3
1.01Certain Uniform Commercial Code Terms    3
1.02Additional Definitions    3
1.03Terms Generally    25
Section 2.Representations and Warranties    25
2.01Organization    25
2.02Authorization; Enforceability    25
2.03Governmental Approvals; No Conflicts    26
2.04Title    26
2.05Names, Etc.    26
2.06Changes in Circumstances    26
2.07Pledged Equity Interests    27
2.08Promissory Notes    27
2.09Deposit Accounts and Securities Accounts    27
2.10Commercial Tort Claims    28
2.11Intellectual Property and Licenses    28
Section 3.Guarantee    29
3.01The Guarantee    29
3.02Obligations Unconditional    30
3.03Reinstatement    31
3.04Subrogation    31
3.05Remedies    31
3.06Continuing Guarantee    31
3.07Instrument for the Payment of Money    31
3.08Rights of Contribution    32
3.09General Limitation on Guarantee Obligations    32
3.10Indemnity by Borrower    33
3.11Keepwell    33
Section 4.Collateral    34
Section 5.Certain Agreements Among Secured Parties    35
5.01Priorities; Additional Collateral    35
5.02Turnover of Collateral    35
5.03Cooperation of Secured Parties    36
5.04Limitation upon Certain Independent Actions by Secured Parties    36
5.05No Challenges    36
5.06Rights of Secured Parties as to Secured Obligations    37
5.07General Application    37


i

--------------------------------------------------------------------------------





Section 6.Designation of Designated Indebtedness; Recordkeeping, Etc.    37
6.01Designation of Other Secured Indebtedness    37
6.02Recordkeeping    38
Section 7.Covenants of the Obligors    39
7.01Delivery and Other Perfection    39
7.02Name; Jurisdiction of Organization, Etc.    40
7.03Other Liens, Financing Statements or Control    41
7.04Transfer of Collateral    41
7.05Additional Subsidiary Guarantors    41
7.06Control Agreements    42
7.07Revolving Credit Agreement    42
7.08Pledged Equity Interests    42
7.09Voting Rights, Dividends, Etc. in Respect of Pledged Interests    44
7.10Commercial Tort Claims    46
7.11Intellectual Property    46
Section 8.Acceleration Notice; Remedies; Distribution of Collateral    48
8.01Notice of Acceleration    48
8.02Preservation of Rights    48
8.03Events of Default, Etc.    48
8.04Deficiency    49
8.05Private Sale    50
8.06Application of Proceeds    50
8.07Attorney-in-Fact    51
8.08Grant of Intellectual Property License    51
Section 9.The Collateral Agent    52
9.01Appointment; Powers and Immunities    52
9.02Information Regarding Secured Parties    53
9.03Reliance by Collateral Agent    53
9.04Rights as a Secured Party    54
9.05Indemnification    54
9.06Non-Reliance on Collateral Agent and Other Secured Parties    55
9.07Failure to Act    55
9.08Resignation of Collateral Agent    55
9.09Agents and Attorneys-in-Fact    56
Section 10.Miscellaneous    56
10.01Notices    56
10.02No Waiver    56
10.03Amendments to Security Documents, Etc.    57
10.04Expenses; Indemnity; Damage Waiver    59
10.05Successors and Assigns    60
10.06Counterparts; Integration; Effectiveness; Electronic Execution    60


ii

--------------------------------------------------------------------------------





10.07Severability    61
10.08Governing Law; Jurisdiction    61
10.09Waiver of Jury Trial    62
10.10Headings    62
10.11Termination    62
10.12Confidentiality    63
10.13    Replacement Custodian    63




ANNEX 2.05    –    Obligor Information
ANNEX 2.07     –    Pledged Equity Interests
ANNEX 2.08     –    Pledged Debt
ANNEX 2.09     –    Accounts
ANNEX 2.10     –    Commercial Tort Claims
ANNEX 2.11     –    Copyrights, Patents and Trademarks


EXHIBIT A    –    Form of Notice of Designation
EXHIBIT B    –    Form of Guarantee Assumption Agreement
EXHIBIT C    –    Form of Intellectual Property Security Agreement
EXHIBIT D    –    Form of Pledge Supplement
EXHIBIT E    –    Form of Joinder Agreement for Designated Indebtedness








iii

--------------------------------------------------------------------------------






GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of February 21, 2019 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among BARINGS BDC, INC., a corporation duly organized and validly
existing under the laws of the State of Maryland (the “Borrower”), Energy
Hardware Holdings, Inc., a corporation duly organized and validly existing under
the laws of the State of Delaware (“Energy Hardware”) and each other entity that
becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to Section 7.05
hereof (collectively with Energy Hardware, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative
agent for the Revolving Lenders (as hereinafter defined) (in such capacity,
together with its successors in such capacity, the “Revolving Administrative
Agent”), each “Financing Agent” (as hereinafter defined) or “Designated
Indebtedness Holder” (as hereinafter defined) that becomes a party hereto after
the date hereof pursuant to Section 6.01 hereof and ING CAPITAL LLC, as
collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, the Revolving Lenders and the Revolving Administrative Agent are
entering into the Revolving Credit Agreement (as hereinafter defined), pursuant
to which the Revolving Lenders have agreed to extend credit (by means of
revolving loans and letters of credit) to the Borrower from time to time, and
the Revolving Lenders consented to the Borrower and the Revolving Administrative
Agent entering into this Agreement;
WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Agreement that the
Borrower designates as “Designated Indebtedness” (as hereinafter defined) under
this Agreement, which indebtedness is to be entitled to the benefits of this
Agreement;
WHEREAS, to induce (i) the Revolving Lenders to extend credit to the Borrower
under the Revolving Credit Agreement and (ii) the holders of any “Designated
Indebtedness” to extend other credit to the Borrower, the Borrower wishes to
provide (a) for certain of its Subsidiaries from time to time to become parties
hereto and to guarantee the payment of the Guaranteed Obligations (as
hereinafter defined), and (b) for the Borrower and the Subsidiary Guarantors to
provide collateral security for the Secured Obligations (as hereinafter
defined);
WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the





--------------------------------------------------------------------------------





“Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to Section
6.01 are or will be entering into this Agreement for the purpose of setting
forth their respective rights to the Collateral (as hereinafter defined); and
WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein.
NOW THEREFORE, the parties hereto agree as follows:


2

--------------------------------------------------------------------------------






Section 1.Definitions, Etc.

1.01    Certain Uniform Commercial Code Terms. As used herein, the terms
“Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC (as defined herein), and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.

1.02    Additional Definitions. In addition, as used herein:
“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an event of default or an analogous event by the Borrower and
expiration of any applicable grace period with respect thereto.
“Acceleration Notice” has the meaning assigned to such term in Section 8.01.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.
“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.
“Belgium” means the Kingdom of Belgium.
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.


3

--------------------------------------------------------------------------------





“Borrowing Base” has the meaning assigned to such term in Section 5.13 of the
Revolving Credit Agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means a Subsidiary that is a “controlled foreign corporation” directly or
indirectly owned by an Obligor within the meaning of Section 957 of the Code.
“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group and (b) the Designated Indebtedness Holders holding a Series of Designated
Indebtedness as a group.
“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.
“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.
“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” has the meaning assigned to such term in Section 4.
“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.


4

--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means that certain Control Agreement, dated as of the date
hereof, by and among the Borrower, the Collateral Agent and the Custodian.
“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.
“Copyrights” means all United States and foreign copyrights (including community
designs), including but not limited to copyrights in software and databases, and
all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including the
registrations and applications referred to in Annex 2.11 hereto, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.
“Credit Facility Loans” means debt obligations (including, without limitation,
term loans, revolving loans, debtor-in-possession financings, the funded portion
of revolving credit lines and letter of credit facilities and other similar
loans and investments including interim loans, bridge loans and senior
subordinated loans) that are generally provided under a syndicated loan or
credit facility or pursuant to any loan agreement or other similar credit
facility, whether or not syndicated.
“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodian Agreement.


5

--------------------------------------------------------------------------------





“Debt Documents” means, collectively, the Revolving Loan Documents, the
Designated Indebtedness Documents and any Hedging Agreement evidencing or
relating to any Hedging Agreement Obligations, and (without duplication) the
Security Documents.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default or any comparable event under any Designated Indebtedness
Document or Hedging Agreement.
“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC‑1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:
(a)    subject to clause (l) below, in the case of each Certificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or Clearstream Security), that such Certificated Security is either (i)
in the possession of the Collateral Agent and registered in the name of the
Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or in
blank, (ii) in the possession of the Custodian and registered in the name of the
Custodian (or its nominee) or Indorsed in blank and the Custodian has either (A)
agreed in documentation reasonably satisfactory to the Collateral Agent to hold
such Certificated Security as a bailee on behalf of the Collateral Agent or (B)
credited the same to a Securities Account for which the Custodian is the
Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Certificated
Security constitutes a Financial Asset and which control agreement provides that
the Collateral Agent has NYUCC Control over such Securities Account;
(b)    subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and Indorsed to the Collateral Agent or in blank and the Custodian has either
(A) agreed in documentation reasonably satisfactory to the Collateral Agent to
hold such Instrument as a bailee on behalf of the Collateral Agent or (B)
credited the same to a Securities Account for which the Custodian is the
Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Instrument
constitutes a Financial Asset and which control


6

--------------------------------------------------------------------------------





agreement provides that the Collateral Agent has NYUCC Control over such
Securities Account;
(c)    subject to clause (l) below, in the case of each Uncertificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or Clearstream Security), that such Uncertificated Security is either
(i) registered on the books of the issuer thereof to the Collateral Agent (or
its nominee), or (ii) registered on the books of the issuer thereof to the
Custodian (or its nominee) under an arrangement where the Custodian has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Uncertificated Security constitutes a
Financial Asset and such arrangement provides that the Collateral Agent has
NYUCC Control over such Securities Account;
(d)    subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if such Clearing Corporation Security is a
Certificated Security, that the same is in the possession of such Clearing
Corporation, or of an agent or custodian on its behalf) and the Security
Entitlement of the Custodian in such Clearing Corporation Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an arrangement where the Custodian has agreed
that such Clearing Corporation Security constitutes a Financial Asset and such
arrangement provides that the Collateral Agent has NYUCC Control over such
Securities Account;
(e)    in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;
(f)    in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the


7

--------------------------------------------------------------------------------





Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and such arrangement provides
that the Collateral Agent has NYUCC Control over such Securities Account;
(g)    in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as a bailee on behalf of the Collateral Agent, and in each case
any agreements that constitute or evidence such Tangible Chattel Paper is free
of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;
(h)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, any one of the
following: (i) the criteria in clause (b) above have been satisfied with respect
to such Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as a bailee
on behalf of the Collateral Agent) or (iii) such Instrument is in the possession
of the applicable participating institution outside of the United States and the
relevant Obligor has taken or caused such participating institution (and, if
applicable, the obligor that issued such Instrument) to take such actions as
shall be necessary under the law of the jurisdiction where such Instrument is
physically located to accord the Collateral Agent rights equivalent to NYUCC
Control;


8

--------------------------------------------------------------------------------





(i)    subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;
(j)    in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed (i) that the Collateral Agent has NYUCC
Control over such Deposit Account or Securities Account or (ii) that such
Deposit Account or Securities Account is in the name of the Custodian and the
Custodian has credited its rights in respect of such Deposit Account or
Securities Account (the “Underlying Accounts”) to a Securities Account for which
the Custodian is a Securities Intermediary under an arrangement where the
Custodian has agreed in a control agreement in form and substance reasonably
satisfactory to the Collateral Agent that the rights of the Custodian in such
Underlying Accounts constitute a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;
(k)    in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;
(l)    in the case of any Certificated Security, Uncertificated Security or
Instrument either physically located outside of the United States or issued by a
Person organized outside of the United States, that such additional actions
shall have been taken as shall be necessary under applicable law or as shall be
reasonably requested by the Collateral Agent under applicable law to accord the
Collateral Agent rights substantially equivalent to those accorded to a secured
party under the NYUCC that has possession or NYUCC Control of such Certificated
Security, Uncertificated Security or Instrument;
(m)    in the case of each Portfolio Investment of any Obligor consisting of a
Credit Facility Loan, in addition to all other actions required to be taken
hereunder, that all actions shall have been taken as required by Section 5.08(c)
of the Revolving Credit Agreement; and
(n)    in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (m), that
such


9

--------------------------------------------------------------------------------





Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.
“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.
“Designated Indebtedness” means any secured Indebtedness that has been
designated by the Borrower at the time of the incurrence thereof as “Designated
Indebtedness” for purposes of this Agreement in accordance with the requirements
of Section 6.01.
“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all agreements, documents or instruments pursuant to which such
Designated Indebtedness shall be incurred or otherwise governing the terms or
conditions thereof.
“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.
“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under such Designated Indebtedness Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Designated Indebtedness Obligations shall not include any Excluded Swap
Obligation.
The designation of any Designated Indebtedness as being secured by this
Agreement in accordance with the first paragraph under this definition of
“Designated Indebtedness Obligations” shall not create in favor of any
Designated Indebtedness Holder or any Affiliate thereof that is a party thereto,
except as expressly provided herein, (i) any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under this Agreement or (ii) any rights to consent to any amendment,
waiver, or other matter under this Agreement or any other Revolving Loan


10

--------------------------------------------------------------------------------





Document.  Notwithstanding anything to the contrary in this Agreement or any
other Revolving Loan Document, as applicable, no provider or holder of any
Designated Indebtedness Obligations (other than in its capacity as Revolving
Administrative Agent, Collateral Agent or Revolving Lender to the extent
applicable) has any individual right to enforce this Agreement or bring any
remedies with respect to any Lien on Collateral granted pursuant to the
Revolving Loan Documents.  By accepting the benefits of this Agreement, such
party shall be deemed to have appointed the Collateral Agent as its agent and
agreed to be bound by this Agreement as a Secured Party, subject to the
limitations set forth in the preceding sentence.
“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.
“Effective Date” means February 21, 2019.
“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.
“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.


11

--------------------------------------------------------------------------------





“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity.
“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any withholding tax accounts, pension fund accounts, 401(k)
accounts and other accounts specifically and exclusively used for payroll,
payroll taxes and other employee wage, health and benefit payments, (iii) any
fiduciary accounts or any account for which any Obligor is the servicer for
another Person, including any accounts in the name of any Obligor in its
capacity as servicer for a Financing Subsidiary or any “Agency Account” pursuant
to Section 5.08(c)(v) of the Revolving Credit Agreement, (iv) any
“intent-to-use” applications for trademarks or service marks filed in the United
States Patent and Trademark Office pursuant to 15 U.S.C. § 1051 Section (b)(1)
unless and until evidence of use of the mark in interstate commerce is submitted
to and accepted by the United States Patent and Trademark Office pursuant to 15
U.S.C. §1051 Section (c) or Section (d), at which point such trademark or
service mark application shall be considered automatically included in the
Collateral, (v) any Equity Interest in a Portfolio Investment that is issued as
an “equity kicker” to holders of subordinated debt and such Equity Interest is
pledged to secure senior debt of such Portfolio Investment to the extent
required thereby, (vi) any assets with respect to which applicable law prohibits
the creation or perfection of such security interests therein (other than to the
extent that any such prohibition is rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction (or any successor provision) or any other applicable law
or principles of equity); provided, however, that such security interest shall
attach immediately at such time as such law is not effective or applicable, and,
to the extent severable, shall attach immediately to any portion of the
Collateral that does not result in such consequences, (vii) upon prior written
notice to the Collateral Agent, any debt Investment in a CFC, Transparent
Subsidiary or a Portfolio Company (solely to the extent such Portfolio Company
would constitute a CFC or a Transparent Subsidiary if it was a Subsidiary) with
respect to which applicable law would create adverse tax consequences in
connection with the creation or perfection of security interests therein, so
long as on the date of such notice (and the Borrower shall in each case deliver
to the Collateral Agent a certificate of a Financial Officer to such effect
setting forth a reasonably detailed description of such Investment and
calculations demonstrating such compliance), (x) no Default or Event of Default
shall have occurred and be continuing, and (y) the Covered Debt Amount does not
exceed 85% of the Borrowing


12

--------------------------------------------------------------------------------





Base calculated on a pro forma basis after giving effect to the exclusion of
such Investment; provided, however, that such security interest shall attach
immediately at such time as such law is not effective or applicable, and, to the
extent severable, shall attach immediately to any portion of the Collateral that
does not result in such consequences, and (viii) any real property.
“Excluded Equity Interest” means any (i) Equity Interest of a CFC, a Subsidiary
of a CFC, a Transparent Subsidiary or a Subsidiary of a Transparent Subsidiary,
other than (x) non-voting Equity Interests in a CFC or Transparent Subsidiary,
as applicable, that are directly held by an Obligor, and (y) 65% of the voting
Equity Interests in a CFC or Transparent Subsidiary, as applicable, that are
directly held by an Obligor, (ii) Equity Interest issued by any Financing
Subsidiary to the extent prohibited by the terms of any financing agreement
binding on such Financing Subsidiary and in full force and effect and (iii)
Equity Interest of an Existing SBA Entity; provided, that if any such CFC,
Transparent Subsidiary or Financing Subsidiary shall at any time cease to be a
CFC, Transparent Subsidiary or Financing Subsidiary, as applicable, pursuant to
the definition thereof in Section 1.01 of the Revolving Credit Agreement, or if
the Pledge of Equity Interests of any Financing Subsidiary ceases to be
prohibited by any financing agreement binding on such Financing Subsidiary and
in full force and effect, the Equity Interests issued by such Person shall no
longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Existing SBA Entity” means each of (i) Triangle Mezzanine Fund LLLP, a limited
liability limited partnership organized under the laws of North Carolina, (ii)
Triangle Mezzanine Fund II LP, a limited partnership organized under the laws of
Delaware, (iii) Triangle Mezzanine Fund III LP, a limited partnership organized
under the laws of Delaware,


13

--------------------------------------------------------------------------------





(iv) New Triangle GP, LLC, a limited liability company organized under the laws
of North Carolina and (v) New Triangle GP, LLC, a limited liability company
organized under the laws of Delaware.
“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief legal officer, principal
accounting officer, treasurer, assistant treasurer, controller or chief
compliance officer of the Borrower.
“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.
“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder


14

--------------------------------------------------------------------------------





is a lesser amount (in which case the amount of such Guarantee shall be deemed
to be an amount equal to such lesser amount).
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall request,
consistent with the requirements of Section 7.05, or to which the Collateral
Agent shall otherwise consent).
“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations, the Designated Indebtedness Obligations and the Hedging Agreement
Obligations; provided that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligation.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate or foreign currency exchange protection
agreement or other interest rate or foreign currency exchange hedging agreement
and has been designated by the Borrower by notice in writing to the Collateral
Agent as being secured by this Agreement, including in each case all margin
payments, termination payments, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Revolving Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation.
For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Revolving Loans and other interests in
the Revolving Credit Agreement and, therefore, at the time a claim is to be made
in respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such


15

--------------------------------------------------------------------------------





Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.
The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create (or be deemed to create) in favor of any Secured
Party that is a party thereto, except as expressly provided herein, (i) any
rights in connection with the management or release of any Collateral or of the
obligations of any Subsidiary Guarantor under this Agreement or (ii) any rights
to consent to any amendment, waiver, or other matter under this Agreement or any
other Revolving Loan Document. Notwithstanding anything to the contrary in this
Agreement or any other Revolving Loan Document, as applicable, no provider or
holder of any Hedging Agreement Obligations (other than in its capacity as
Revolving Administrative Agent, Collateral Agent or Revolving Lender to the
extent applicable) has any individual right to enforce this Agreement or bring
any remedies with respect to any Lien on Collateral granted pursuant to the
Revolving Loan Documents. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Collateral Agent to serve as
collateral agent and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.
“Immaterial Subsidiaries” means any Subsidiary of the Borrower designated by the
Borrower as an “Immaterial Subsidiary” under the Revolving Credit Agreement and
pursuant to the procedures specified therein (if the Administrative Agent and
the Collateral Agent are not the same entity, with notice to the Collateral
Agent).
“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person


16

--------------------------------------------------------------------------------





in respect of the deferred purchase price of property or services (other than
trade accounts payable and accrued expenses in the ordinary course of business
not past due for more than 90 days after the date on which such trade account
payable was due), (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (with the value of such debt being the lower of the
outstanding amount of such debt and the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) the net amount such Person would
be obligated for under any Hedging Agreement if such Hedging Agreement was
terminated at the time of determination, (j) all obligations, contingent or
otherwise, with respect to Disqualified Equity Interests, and (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor (or such Person is not otherwise liable for such Indebtedness).
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment or fund
the delayed draw or unfunded portion of any existing Portfolio Investment or (z)
indebtedness of an Obligor on account of the sale by an Obligor of the first out
tranche of any First Lien Bank Loan that arises solely as an accounting matter
under ASC 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold.
“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.
“ING” means ING Capital LLC.
“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.
“Insolvency Proceeding” means: (a) any voluntary case or proceeding under any
Insolvency Law with respect to any Obligor, (b) any other voluntary proceeding
or involuntary or bankruptcy case or proceeding, or any interim receivership,
liquidation or other similar case or proceeding with respect to any Obligor or
with respect to a material


17

--------------------------------------------------------------------------------





portion of its assets, (c) any liquidation, dissolution, or winding up of any
Obligor whether voluntary or involuntary and whether or not involving any
Insolvency Law or (d) any assignment for the benefit of any creditors or any
other marshaling of assets or liabilities of any Obligor.
“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and in the case
of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal, restrictions on assignments or
transfers and other similar rights in favor of other equity holders of the same
issuer). For the avoidance of doubt, in the case of Investments that are loans
or other debt obligations, customary restrictions on assignments or transfers
thereof on customary and market based terms pursuant to the underlying
documentation relating to such Investment shall not be deemed to be a “Lien”.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Notice of Designation” has the meaning assigned to such term in Section 6.01.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


18

--------------------------------------------------------------------------------





“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9‑107 of the NYUCC.
“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.
“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.
“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.
“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.


19

--------------------------------------------------------------------------------





“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.
“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Borrower).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than contingent, unasserted indemnification obligations))
by the Borrower (each such issuance, a “Series”), the meaning given to the term
“Required Holders” or “Required Lenders” in the Debt Documents with respect to
such Designated Indebtedness.
“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Agreement (so long as the obligations under the
Revolving Credit Agreement are outstanding (other than contingent, unasserted
indemnification obligations)).
“Required Secured Parties” means, (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Revolving
Credit Agreement or (b) if a Trigger Event shall have occurred and be
continuing, Secured Parties


20

--------------------------------------------------------------------------------





holding more than 50% of the aggregate outstanding amount of the sum of the
Revolving Credit Agreement Obligations and the Designated Indebtedness
Obligations.
“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.
“Revolving Credit Agreement” means the Senior Secured Revolving Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Revolving
Lenders from time to time party thereto, and the Revolving Administrative Agent.
“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders (including
any Revolving Lender in its capacity as the Issuing Bank) and the Revolving
Administrative Agent under the Revolving Credit Agreement and the other
Revolving Loan Documents, including in each case in respect of the principal of
and interest on the Revolving Loans made thereunder, obligations in respect of
Letters of Credit issued thereunder and all fees, indemnification payments and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to the Revolving Administrative Agent
or the Revolving Lenders or any of them under or in respect of the Revolving
Credit Agreement and the other Revolving Loan Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Revolving Credit Agreement Obligations shall not include any Excluded Swap
Obligation.
“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.
“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.
“Revolving Loan Documents” means, collectively, the Revolving Credit Agreement,
the Letter of Credit Documents, any promissory notes delivered pursuant to
Section 2.08(f) of the Revolving Credit Agreement and the Security Documents.
“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the Revolving Credit Agreement and
pursuant to the procedures specified therein (if the Administrative Agent and
the Collateral Agent are not the same entity, with notice to the Collateral
Agent).


21

--------------------------------------------------------------------------------





“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations, the Designated Indebtedness Obligations
and the Hedging Agreement Obligations, (b) in the case of the Subsidiary
Guarantors, the obligations of the Subsidiary Guarantors in respect of the
Guaranteed Obligations pursuant to Section 3.01 and the Hedging Agreement
Obligations (if such Subsidiary Guarantor is a primary guarantor) and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document,
provided that Secured Obligations shall not include any Excluded Swap
Obligation.
“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations and any Revolving Lender in its capacity
as the Issuing Bank), the Revolving Administrative Agent, each Designated
Indebtedness Holder, each Financing Agent and each Person that is not a
Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations”, and the Collateral Agent.
“Security Documents” means, collectively, this Agreement, the Custody Agreement,
the Control Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in the Collateral created pursuant hereto
and all other assignments, pledge agreements, security agreements, control
agreements, custodial agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant hereto or otherwise providing or
relating to any collateral security for any of the Secured Obligations.
“Series” has the meaning assigned to such term in the definition of “Required
Designated Indebtedness Holders”.
“Structured Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as a “Structured Subsidiary” under the Revolving Credit Agreement and
pursuant to the procedures specified therein (if the Administrative Agent and
the Collateral Agent are not the same entity, with notice to the Collateral
Agent).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case


22

--------------------------------------------------------------------------------





of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.
“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.
“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Agreement are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each such Designated Indebtedness and all fees and other amounts payable
thereunder shall have been paid in full (excluding, for the avoidance of doubt,
any amount in connection with any contingent, unasserted indemnification
obligations).
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.
“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.


23

--------------------------------------------------------------------------------





“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
“Transparent Subsidiary” means a Subsidiary classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.
“Trigger Event” means any of the following events or conditions:
(a)    Acceleration of the Secured Obligations representing 66-2/3% or more of
the aggregate Secured Obligations at the time outstanding;
(b)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of sixty (60) or more days or
an order or decree approving or ordering any of the foregoing shall be entered;
or
(c)    any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding,


24

--------------------------------------------------------------------------------





(v) make a general assignment for the benefit of creditors or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing.
“United States” means the United States of America.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States and the obligations of which are backed by the full faith and credit of
the United States and in the form of conventional bills, bonds and notes.

1.03    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on such successors and
assigns set forth herein or therein), (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Annexes shall be construed to refer
to Sections of, and Exhibits and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. Capitalized terms used
herein, unless otherwise defined herein, shall have the meanings ascribed
thereto in the Revolving Credit Agreement.

Section 2.    Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

2.01    Organization. Such Obligor is duly organized or incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization or incorporation.

2.02    Authorization; Enforceability. The execution, delivery and performance
of this Agreement, and the granting of the Liens contemplated hereunder, are
within such Obligor’s corporate or other powers and have been duly authorized by
all necessary corporate and, if required, by all necessary stockholder action,
and the Board of Directors of such Obligor has approved the transactions
contemplated in this Agreement.


25

--------------------------------------------------------------------------------





This Agreement has been duly executed and delivered by such Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.03    Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto or the
other Security Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Obligor or any
order of any Governmental Authority (including the Investment Company Act of
1940, as amended from time to time, and the rules, regulations and orders issued
by the SEC thereunder), (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Obligor or its assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto or the other Security Documents, will not result in the creation
or imposition of any Lien on any asset of any Obligor.

2.04    Title. Such Obligor is the sole beneficial owner of the Collateral in
which a security interest is purported to be granted by such Obligor hereunder
and no Lien exists upon such Collateral other than (a) the security interest
created or provided for herein or the other Security Documents, which security
interest constitutes a valid first and prior perfected Lien, subject to Eligible
Liens on the Collateral included in the Borrowing Base and subject to Permitted
Liens on all other Collateral and (b) other Liens not prohibited by the
provisions of any Debt Document.

2.05    Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the Effective Date are correctly set forth in Annex 2.05 (and of each additional
Obligor as of the date of the Guarantee Assumption Agreement referred to below
are set forth in the supplement to Annex 2.05 in Appendix A to the Guarantee
Assumption Agreement executed and delivered by such Obligor pursuant to
Section 7.05).

2.06    Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to
any Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as of the date it


26

--------------------------------------------------------------------------------





becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

2.07    Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor as of the
Effective Date (or owned by a Subsidiary Guarantor on the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement) and on the Effective
Date or the date thereof such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on Annex 2.07; (ii) on the Effective Date
or the date thereof, the Obligors listed on Annex 2.07 are the record and
beneficial owners of the Pledged Equity Interests free of all Liens, rights or
claims of other Persons and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any Pledged Equity Interests; and (iii) no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or first
priority (subject to Eligible Liens on the Collateral included in the Borrowing
Base and subject to Permitted Liens on all other Collateral) status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise of remedies in respect thereof.

2.08    Promissory Notes. Annex 2.08 sets forth a complete and correct list of
all Promissory Notes (other than any previously Delivered to the Custodian or
held in a Securities Account referred to in Annex 2.09) held by any Obligor on
the Effective Date (or held by a Subsidiary Guarantor on the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement) that are either
included in the Borrowing Base or have an aggregate unpaid principal amount in
excess of $75,000.

2.09    Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the Effective Date (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement), except for any Deposit Account specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments.

2.10    Commercial Tort Claims. Annex 2.10 sets forth a complete and correct
list of all Commercial Tort Claims of the Obligors on the Effective Date (and of
any Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).


27

--------------------------------------------------------------------------------






2.11    Intellectual Property and Licenses.
(a)    Annex 2.11 sets forth a true and complete list on the Effective Date (or
on the date a Subsidiary Guarantor becomes a party hereto pursuant to a
Guarantee Assumption Agreement) of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Obligor;
(b)    on the Effective Date or the date thereof, each Obligor is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Annex 2.11, and to each Obligor’s knowledge,
owns or has as of the Effective Date or the date thereof the valid right to use
all other Intellectual Property used in or necessary to conduct its business
free and clear of all Liens, claims, encumbrances and licenses, except for
Permitted Liens and the licenses set forth on Annex 2.11;
(c)    to each Obligor’s knowledge, on the Effective Date or the date thereof,
all Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and on the Effective
Date or the date thereof each Obligor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Copyrights, Patents and Trademarks in full
force and effect;
(d)    to each Obligor’s knowledge, on the Effective Date or the date thereof,
all Intellectual Property owned by or exclusively licensed to the Obligors is
valid and enforceable; on the Effective Date or the date thereof, no holding,
decision, or judgment has been rendered against any Obligor in any action or
proceeding before any court or administrative authority challenging the validity
of, any Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;
(e)    on the Effective Date or the date thereof, all registrations and
applications for Copyrights, Patents and Trademarks owned by the Obligors are
standing in the name of an Obligor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets owned by the Obligors has been licensed by any
Obligor to any Affiliate or third party, except as disclosed in Annex 2.11;
(f)    on the Effective Date or the date thereof, each Obligor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case if material to the business of such Obligor;
(g)    as of the Effective Date or the date thereof, each Obligor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold


28

--------------------------------------------------------------------------------





and in the provision of all services rendered under or in connection with all
Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;
(h)    to each Obligor’s knowledge, as of the Effective Date or the date
thereof, the conduct of each Obligor’s business does not infringe upon or
otherwise misappropriate or violate any trademark, patent, copyright, trade
secret or other intellectual property right owned or controlled by a third
party; and no claim has been made, in writing or, to such Obligor’s knowledge,
threatened, that the use of any Intellectual Property owned or used by any
Obligor (or any of its respective licensees) or the conduct of any Obligor’s
business infringes, misappropriates, or violates the asserted rights of any
third party;
(i)    to each Obligor’s knowledge, as of the Effective Date or the date
thereof, no third party is infringing upon or otherwise violating any rights in
any Intellectual Property owned or used by such Obligor, or any of its
respective licensees;
(j)    as of the Effective Date or the date thereof, no settlement or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by any Obligor or to which any Obligor is bound that adversely affect any
Obligor’s rights to own or use any Intellectual Property; and
(k)    as of the Effective Date or the date thereof, no Obligor has made a
previous assignment, sale, transfer or agreement constituting a present or
future assignment, sale, transfer or agreement of any Intellectual Property that
has not been terminated or released, and there is no effective financing
statement or other document or instrument now executed, or on file or recorded
in any public office, granting a security interest in or otherwise encumbering
any part of the Intellectual Property, other than in favor of the Collateral
Agent.

Section 3.    Guarantee.

3.01    The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


29

--------------------------------------------------------------------------------






3.02    Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations (other than contingent, unasserted indemnification obligations)), it
being the intent of this Section 3 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement, the other Debt Documents or
any other agreement or instrument referred to herein or therein shall be waived
or any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or
(d)    any Lien or security interest granted to, or in favor of, any Secured
Party as security for any of the Guaranteed Obligations shall fail to be
perfected.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.


30

--------------------------------------------------------------------------------






3.03    Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and other charges of counsel (but excluding the allocated
costs of internal counsel)) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

3.04    Subrogation. The Subsidiary Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than contingent, unasserted indemnification obligations), and
the expiration and termination of all letters of credit or commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

3.05    Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.

3.06    Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07    Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder,


31

--------------------------------------------------------------------------------





shall (to the extent permitted under applicable law) have the right to bring
motion action under New York CPLR Section 3213.

3.08    Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

3.09    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into


32

--------------------------------------------------------------------------------





account the provisions of Section 3.08, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Secured Party or any other Person, be automatically limited and reduced to the
highest amount that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding.

3.10    Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

3.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap Obligations (provided, however that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 3.11, or otherwise under the guarantee contained in this Section 3,
as it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 3.11 shall
remain in full force and effect until payment in full of all the Secured
Obligations (other than in respect of indemnities and contingent Obligations not
then due and payable). Each Qualified ECP Guarantor intends that this Section
3.11 constitute, and this Section 3.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


33

--------------------------------------------------------------------------------






Section 4.    Collateral. As collateral security for the payment in full when
due (whether at stated maturity, by acceleration or otherwise), of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under all of such
Obligor’s personal property and assets, including the following, in each case
whether tangible or intangible, wherever located, and whether now owned by such
Obligor or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 4, other than the
property excluded pursuant to the proviso to this Section 4, being collectively
referred to herein as “Collateral”):
(a)    all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, all
Commodity Accounts and Commodity Contracts, and, for the avoidance of doubt, all
of such Obligor’s interest in the limited liability company or membership
interests of each Subsidiary owned by such Obligor, all of such Obligor’s right
to participate in the management of the business and affairs of each such issuer
or otherwise control each such Subsidiary, and all of such Obligor’s rights as a
member of each such Subsidiary), all letters of credit and Letter-of-Credit
Rights, all Money and all Goods (including Inventory and Equipment), and all
Commercial Tort Claims;
(b)    to the extent related to any Collateral, all Supporting Obligations;
(c)    to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and
(d)    all Proceeds of any of the foregoing Collateral.
PROVIDED, HOWEVER, that in no event shall the security interest granted under
this Section 4 attach to (and there shall be excluded from the definition of
“Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction), or (B)
any Excluded Assets, and notwithstanding anything to the contrary provided in
this Agreement, the term “Collateral” shall not include, and the Obligors shall
not be deemed to have granted a security interest in, any Excluded Assets.


34

--------------------------------------------------------------------------------






Section 5.    Certain Agreements Among Secured Parties. Neither the Borrower nor
any of its Subsidiaries shall have any rights under this Section 5 and no
Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5.

5.01    Priorities; Additional Collateral.
(a)    Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.
(b)    Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties, and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.
Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

5.02    Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five (5) Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.


35

--------------------------------------------------------------------------------






5.03    Cooperation of Secured Parties. Each Secured Party will cooperate with
the Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04    Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within thirty (30) days thereafter.  In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties).
All parties hereto hereby acknowledge and agree that should the Appointed Party
act in accordance with this provision, the Appointed Party shall be delegated
the authority to take such Specified Actions (without any further action
necessary on the part of any Person), and that such Appointed Party will have
all the rights, remedies, benefits and powers as are granted to the Collateral
Agent pursuant hereto or pursuant to any Security Documents with respect to such
Specified Actions, in each case, to the extent permitted by applicable law;
provided, that, notwithstanding anything to the contrary herein or in any other
Revolving Loan Document, in no event shall the Collateral Agent be liable to any
Person or be responsible for any loss, claim, damage, liability and/or expense
arising out of, related to, in connection with, or as a result of any actions
taken by such Appointed Party and in no event shall this provision limit any of
the rights, powers, privileges, remedies or benefits of the Collateral Agent
under the Revolving Loan Documents in any respect.

5.05    No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.


36

--------------------------------------------------------------------------------






5.06    Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise), as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party as required in accordance with the Debt Documents to which such Secured
Party is a party or its Secured Obligations are bound; provided that,
notwithstanding the foregoing, each Secured Party agrees that it will not
attempt to exercise remedies with respect to any Collateral except as provided
in this Agreement or, in the case of the Revolving Administrative Agent, law.

5.07    General Application. This Section 5 shall be applicable both before and
after the institution of any Insolvency Proceeding involving Borrowers or any
other Obligor, including without limitation, the filing of any petition by or
against any Borrower or any other Obligor under the Bankruptcy Code, or any
other Insolvency Law, and all converted or succeeding cases in respect thereof,
and all references herein to any Borrower or any other Obligor shall be deemed
to apply to the trustee for such Borrower or such other Obligor and such
Borrower or such other Obligor as debtor-in-possession. The relative rights of
the Secured Parties in or to any distributions from or in respect of any
Collateral or proceeds of Collateral shall continue after the institution of any
Insolvency Proceeding involving any Borrower or any other Obligor on the same
basis as prior to the date of such institution. This Section 5 is a
“subordination agreement” under section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding.
Notwithstanding anything to the contrary contained herein, the Secured Parties
agree that they will not propose, support or vote in favor of any plan of
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding unless more than two-thirds in amount of allowed claims
held by the Secured Parties holding Revolving Credit Agreement Obligations agree
to vote for any such plan.

Section 6.    Designation of Designated Indebtedness; Recordkeeping, Etc.

6.01    Designation of Other Secured Indebtedness. The Borrower may at any time
designate as “Designated Indebtedness” hereunder any other Indebtedness intended
by the Borrower to be secured by the Collateral, provided that such Designated
Indebtedness satisfies at the time of incurrence thereof the terms and
conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Agreement, Section 6.01(b)(ii) of the Revolving Credit
Agreement and the other provisions of the Revolving Credit Agreement (as long as
the Revolving Credit Agreement Obligations are outstanding (other than any
contingent, unasserted indemnification obligations)), such designation to be
effected by delivery to the Collateral Agent of a notice substantially in the
form of Exhibit A or in such other form as is approved by the Collateral Agent
(a “Notice of Designation”),


37

--------------------------------------------------------------------------------





which notice shall identify such Indebtedness, provide that such Indebtedness be
designated as “Designated Indebtedness” hereunder and be accompanied by a
certificate of a Financial Officer of the Borrower delivered to the Revolving
Administrative Agent, each Financing Agent (if any), each Designated
Indebtedness Holder party hereto and the Collateral Agent:
(a)    certifying that such Indebtedness satisfies the conditions of this
Section 6.01, and that after giving effect to such designation and the
incurrence of such Designated Indebtedness, no Default, Event of Default or
Trigger Event shall have occurred and be continuing and that both immediately
before and immediately after giving effect to such designation and the
incurrence of such Designated Indebtedness, the Borrower is in compliance with
Section 6.01(b)(ii) of the Revolving Credit Agreement and the other provisions
of the Revolving Credit Agreement (as long as the Revolving Credit Agreement
Obligations are outstanding (other than any contingent, unasserted
indemnification obligations));
(b)    attaching (and certifying as true and complete) copies of the material
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and
(c)     identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).
No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each such Designated
Indebtedness Holder) shall have executed and delivered to the Collateral Agent
(x) a joinder substantially in the form attached hereto as Exhibit E or (y) an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
appropriately completed and duly executed and delivered by each party thereto,
pursuant to which such Financing Agent (or, if there is no Financing Agent, each
such Designated Indebtedness Holder) shall have become a party hereto and
assumed the obligations of a Financing Agent (or Designated Indebtedness Holder)
hereunder, as applicable.

6.02    Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice. In the event of any conflict between the books and
records maintained by any Secured Party and the books and records of the
Collateral Agent in respect of such matters, the books and records of the
Collateral Agent shall control in the absence of manifest error.


38

--------------------------------------------------------------------------------






Section 7.    Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01    Delivery and Other Perfection.
(a)    With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent, the Custodian is required in order
for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor shall take such actions as shall be necessary to effect Delivery thereof
on or prior to the Effective Date and within twenty (20) days after the
acquisition thereof by an Obligor with respect to any such Portfolio Investment
or Collateral acquired after the Effective Date. As to all other Collateral,
such Obligor shall cause the same to be Delivered within five (5) Business Days
of the acquisition thereof, provided that Delivery shall not be required with
respect to (1) accounts of the type described in clauses (A) – (F) of
Section 7.06 to the extent set forth therein, and (2) immaterial assets so long
as (x) such assets are not included in the Borrowing Base, (y) the Collateral
Agent has a perfected first priority lien (subject to Permitted Liens) on such
assets and no other Person exercises NYUCC Control over such assets and such
assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of all such assets collectively described in this Section
7.01(a)(2) does not at any time exceed $500,000; and provided further that the
proviso in clause (h) of the definition of “Delivery” does not apply to any
participation in a loan held by an Obligor pursuant only to a customary
participation agreement (it being understood that under no circumstances will
participations in a loan be included as an Eligible Portfolio Investment whether
or not such clause (h) has been complied with). In addition, and without
limiting the generality of the foregoing (but subject to the limitations
therein), each Obligor shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or as may be
reasonably requested by the Collateral Agent to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Collateral Agent to exercise and enforce its rights
hereunder with respect to such security interest, and without limiting the
foregoing, shall:
(i)    keep full and accurate books and records relating to the Collateral in
all material respects and (to the extent reasonably necessary to create, perfect
or maintain the priority of any liens granted to the Collateral Agent in such
Collateral pursuant hereto) stamp or otherwise mark such books and records in
such a manner as the Collateral Agent may reasonably require in order to reflect
the security interests granted to the Collateral Agent in such Collateral
pursuant hereto;
(ii)    permit representatives of the Collateral Agent, upon reasonable prior
notice, at the sole expense of the Borrower, at reasonable times during normal
business hours, and in each case to the extent such information can be provided
or discussed without violation of law, rule or regulation (it being understood
that the


39

--------------------------------------------------------------------------------





Obligors will use their commercially reasonable efforts to be able to provide
such information not in violation of law, rule or regulation), to examine and
make extracts from its books and records pertaining to the Collateral, and
permit representatives and advisors of the Collateral Agent to be present during
any inspection to receive copies of communications and remittances relating to
the Collateral, and forward copies of any notices or communications received by
such Obligor with respect to the Collateral, all in such manner as the
Collateral Agent may reasonably require; provided that each such Obligor shall
be entitled to have its representatives and advisors present during any
inspection of its books and records;
(iii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office; and
(iv)    at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Obligor’s title to or the Collateral Agent’s
security interest in all or any part of the Intellectual Property included in
the Collateral.
(b)    Unless released from the Collateral pursuant to Section 10.03(e) or (f),
once any Collateral has been Delivered, the Obligors shall not take or permit
any action that would result in such Collateral no longer being Delivered
hereunder and shall promptly from time to time give, execute, deliver, file,
record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or desirable in
the reasonable judgment of the Collateral Agent to continue the Delivered status
of any Collateral. Without limiting the generality of the foregoing, the
Obligors shall not terminate any arrangement with the Custodian unless and until
a successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.

7.02    Name; Jurisdiction of Organization, Etc. Each Obligor agrees that (a)
without providing at least twenty (20) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement (as
long as the Revolving Credit


40

--------------------------------------------------------------------------------





Agreement Obligations are outstanding (other than any contingent, unasserted
indemnification obligations)) and such Obligor provides the Collateral Agent
with at least twenty (20) days prior written notice of such permitted change (or
such shorter period as may be approved by the Collateral Agent in its sole
discretion).

7.03    Other Liens, Financing Statements or Control. Except as otherwise
permitted under Section 6.02 of the Revolving Credit Agreement (as long as the
Revolving Credit Agreement Obligations are outstanding (other than any
contingent, unasserted indemnification obligations)) and the applicable
provisions of each other Debt Document, the Obligors shall not (a) create or
suffer to exist any Lien upon or with respect to any Collateral, (b) file or
suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to any
of the Collateral in which the Collateral Agent is not named as the sole
Collateral Agent for the benefit of the Secured Parties, or (c) cause or permit
any Person other than the Collateral Agent to have NYUCC Control of any Deposit
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
constituting part of the Collateral.

7.04    Transfer of Collateral. Except as otherwise permitted under Section 6.03
of the Revolving Credit Agreement and the applicable provisions of each other
Debt Document, the Obligors shall not sell, transfer, assign, license or grant
an option or otherwise dispose of any Collateral.

7.05    Additional Subsidiary Guarantors. As contemplated by Section 5.08 of the
Revolving Credit Agreement, new Subsidiaries (other than a Financing Subsidiary,
a CFC, a Subsidiary of a CFC, an Immaterial Subsidiary, a Transparent Subsidiary
or a Subsidiary of a Transparent Subsidiary) of the Borrower formed or acquired
by the Borrower after the date hereof, existing Subsidiaries of the Borrower
that after the date hereof cease to constitute Financing Subsidiaries, CFCs,
Subsidiaries of a CFC, Immaterial Subsidiaries, Transparent Subsidiaries or
Subsidiaries of a Transparent Subsidiary under the Revolving Credit Agreement,
and any other Person that otherwise becomes a Subsidiary (other than a Financing
Subsidiary, a CFC, a Subsidiary of a CFC, an Immaterial Subsidiary, a
Transparent Subsidiary or a Subsidiary of a Transparent Subsidiary) within the
meaning of the definition thereof, are required to become a “Subsidiary
Guarantor” under this Agreement, by executing and delivering to the Collateral
Agent a Guarantee Assumption Agreement in the form of Exhibit B hereto.
Accordingly, upon the execution and delivery of any such Guarantee Assumption
Agreement by any such Subsidiary, such Subsidiary shall automatically and
immediately, and without any further action on the part of any Person, become a
“Subsidiary Guarantor” and an “Obligor” for all purposes of this Agreement, and
Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto shall be deemed to be
supplemented in the manner specified in such Guarantee Assumption Agreement. In
addition, upon execution and delivery of any such Guarantee Assumption
Agreement, the new Subsidiary Guarantor makes the representations and warranties
set forth in Section 2 as of the date of such Guarantee Assumption Agreement and
shall be permitted to update the Annexes with respect to such Subsidiary.


41

--------------------------------------------------------------------------------






7.06    Control Agreements. No Obligor shall open or maintain any account with
any bank, securities intermediary or commodities intermediary (other than (A)
any such accounts that are maintained by the Borrower in its capacity as
“servicer” for a Financing Subsidiary or any Agency Account (as defined in the
Revolving Credit Agreement), (B) any such accounts which hold solely money or
financial assets of a Financing Subsidiary, (C) any payroll account so long as
such payroll account is coded as such, (D) withholding tax and fiduciary
accounts or any trust account maintained solely on behalf of a Portfolio
Investment, (E) any checking account of the Obligors in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $1,000,000, provided that Borrower will,
and will cause each of its Subsidiary Guarantors to, use commercially reasonable
efforts to obtain control agreements governing any such account in this clause
(E), and (F) any account in which the aggregate value of deposits therein,
together with all other such accounts under this clause (F), does not at any
time exceed $75,000; provided that in the case of each of the foregoing clauses
(A) through (F), no other Person (other than the depository institution at which
such account is maintained) shall have NYUCC Control over such account and such
account shall not have been otherwise “Delivered” to any other Person) unless
such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has NYUCC Control over such account pursuant to a control
agreement in form and substance reasonably satisfactory to the Collateral Agent.

7.07    Revolving Credit Agreement. Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants of the Revolving Credit Agreement
(which provisions are incorporated herein by reference) (as long as the
Revolving Credit Agreement Obligations are outstanding (other than any
contingent, unasserted indemnification obligations)), applicable to such
Subsidiary Guarantor as if each Subsidiary Guarantor were a signatory to the
Revolving Credit Agreement.

7.08    Pledged Equity Interests.
(a)    In the event any Obligor acquires rights in any Pledged Equity Interest
after the date hereof or any Excluded Equity Interest held by any Obligor
becomes a Pledged Equity Interest after the date hereof because it ceases to
constitute an Excluded Equity Interest, such Obligor shall promptly deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby;
(b)    Without the prior written consent of the Collateral Agent, no Obligor
shall vote to enable or take any other action to: (a) amend or (other than in
connection with a liquidation permitted under Section 6.03 of the Revolving
Credit Agreement and under each other Debt Document) terminate any partnership
agreement, limited


42

--------------------------------------------------------------------------------





liability company agreement, certificate of incorporation, by-laws or other
organizational documents in any way that materially and adversely changes the
rights of such Obligor with respect to any Pledged Equity Interest or that
adversely affects the validity, perfection or priority of the Collateral Agent’s
security interest or the ability of the Collateral Agent to exercise its rights
and remedies under this Agreement with respect to such Pledged Equity Interest,
(b) other than as permitted under the Revolving Credit Agreement and each other
Debt Document, permit any issuer of any Pledged Equity Interest to dispose of
all or a material portion of their assets, (c) cause any issuer of any Pledged
Equity Interests which are interests in a partnership or limited liability
company and which are not securities (for purposes of the NYUCC) on the date
hereof or the date acquired (if later) to elect or otherwise take any action to
cause such Pledged Equity Interests to be treated as securities for purposes of
the NYUCC; except if such Obligor shall promptly notify the Collateral Agent in
writing of any such election or action and, in such event, shall take all steps
necessary or advisable in the Collateral Agent’s reasonable discretion to
establish the Collateral Agent’s NYUCC Control thereof, or (d) cause any issuer
of any Pledged Equity Interests which are interests in a corporation and which
are not Certificated Securities at any time to become Certificated Securities;
except if such Obligor shall promptly notify the Collateral Agent in writing of
any such election or action and, in such event, shall promptly, and in any case
within five (5) Business Days (or such longer period as may be approved by the
Collateral Agent in its sole discretion) of such election or action, Deliver any
such Certificated Security to the Collateral Agent;
(c)    Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto;
(d)    Each Obligor that is a corporation that is an issuer of any
uncertificated Pledged Equity Interests hereby agrees that it will, subject to
the terms and conditions of Section 7.09 and the other terms and conditions
hereof, comply with all instructions of the Collateral Agent with respect to
such uncertificated Pledged Equity Interests without further consent by the
applicable owner or holder of such uncertificated Pledged Equity Interests.
(e)    All Pledged Interests that are Equity Interests of Subsidiaries shall at
all times be Delivered; and
(f)    Notwithstanding anything to the contrary contained herein, in no event
shall any Obligor be required to pledge more than 65% of the Equity Interests


43

--------------------------------------------------------------------------------





in any Portfolio Company to the extent such entity would constitute a CFC or a
Transparent Subsidiary if it was a Subsidiary.

7.09    Voting Rights, Dividends, Etc. in Respect of Pledged Interests.
(a)    So long as no Event of Default or Trigger Event shall have occurred and
be continuing:
(i)    each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided, however, that (A) each
Obligor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right that could reasonably be expected to adversely
affect in any material respect the value, liquidity or marketability of any
Collateral or the creation, perfection and priority of the Collateral Agent’s
Lien; and (B) none of the Obligors will exercise or refrain from exercising any
such right, as the case may be, if the Collateral Agent gives an Obligor notice
that, in the Collateral Agent’s judgment, such action (or inaction) could
reasonably be expected to adversely affect in any material respect the value,
liquidity or marketability of any Collateral or the creation, perfection and
priority of the Collateral Agent’s Lien or the ability of the Collateral Agent
to exercise its rights and remedies under this Agreement with respect to such
Pledged Interest;
(ii)    each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Debt Documents; provided, however, that (except with
respect to any Pledged Interest that is also a Portfolio Investment) any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral, be Delivered hereunder and remain
subject to the Lien of the Collateral Agent to hold as Pledged Interests, and
shall, if received by any of the Obligors, be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other property or funds of
the Obligors, and shall be forthwith delivered to the Collateral Agent in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations;
provided that the Obligors


44

--------------------------------------------------------------------------------





shall be permitted to take any action with respect to cash described in clauses
(B) and (C) not prohibited by the other Debt Documents; and
(iii)    the Collateral Agent will execute and deliver (or cause to be executed
and delivered) to any Obligor all such proxies and other instruments as such
Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.
(b)    Automatically upon the occurrence and during the continuance of an Event
of Default or a Trigger Event:
(i)    all rights of each Obligor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7.09(a)(i) hereof, and to receive the dividends, distributions, interest and
other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;
(ii)    the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;
(iii)    without limiting the generality of the foregoing, the Collateral Agent
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including the right to exchange, in its discretion, any and all of the
Pledged Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and
(iv)    all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of Section 7.09(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated


45

--------------------------------------------------------------------------------





from other funds of the Obligors, and shall be forthwith paid over to the
Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

7.10    Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11    Intellectual Property. Each Obligor hereby covenants and agrees as
follows:
(a)    it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;
(b)    it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;
(c)    it shall promptly notify the Collateral Agent if it knows or has reason
to know that any item of the Intellectual Property that in its reasonable
business judgment is material to the business of any Obligor may become (a)
abandoned or dedicated to the public or placed in the public domain, (b) invalid
or unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;
(d)    it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its


46

--------------------------------------------------------------------------------





business which is now or shall become included in the Intellectual Property
Collateral;
(e)    in the event that it has knowledge that any Intellectual Property owned
by or exclusively licensed to any Obligor is infringed, misappropriated, or
diluted by a third party, such Obligor shall, except as it determines otherwise
in its reasonable business judgment, promptly take all reasonable actions to
stop such infringement, misappropriation, or dilution and protect its rights in
such Intellectual Property including, but not limited to, the initiation of a
suit for injunctive relief and to recover damages;
(f)    it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;
(g)    it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto;
(h)    it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could reasonably be expected to materially impair or prevent
the creation of a security interest in, or the assignment of, such Obligor’s
rights and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;
(i)    it shall take all steps reasonably necessary to protect the secrecy of
all Trade Secrets, including entering into confidentiality agreements with its
employees and labeling and restricting access to secret information and
documents; and
(j)    it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists, at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists, the Collateral
Agent shall have the right


47

--------------------------------------------------------------------------------





at any time, to notify, or require any Obligor to notify, any obligors with
respect to any such amounts of the existence of the security interest created
hereby.

Section 8.    Acceleration Notice; Remedies; Distribution of Collateral.

8.01    Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

8.02    Preservation of Rights. The Collateral Agent shall not be required to
take steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03    Events of Default, Etc. During the period during which an Event of
Default or a Trigger Event shall have occurred and be continuing:
(a)    each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;
(b)    the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;
(c)    the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);
(d)    the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and
(e)    the Collateral Agent may, upon reasonable prior written notice (provided
that at least ten (10) Business Days’ prior written notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take


48

--------------------------------------------------------------------------------





place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.
The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The proceeds of each collection, sale or other disposition under this Section
8.03 shall be applied in accordance with Section 8.06.
The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

8.04    Deficiency. If the proceeds of sale, collection or other realization of
or upon the Collateral pursuant to Section 8.03 are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any such deficiency.


49

--------------------------------------------------------------------------------






8.05    Private Sale. The Collateral Agent and the Secured Parties shall incur
no liability as a result of the sale of the Collateral, or any part thereof, at
any private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

8.06    Application of Proceeds. Except as otherwise herein expressly provided
in this Section 8.06, after the occurrence and during the continuance of an
Event of Default or a Trigger Event and pursuant to the exercise of any remedies
under this Section 8, the proceeds of any collection, sale or other realization
of all or any part of the Collateral of any Obligor (including any other cash of
any Obligor at the time held by the Collateral Agent under this Agreement) shall
be applied by the Collateral Agent as follows:
First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;
Second, to the payment of any fees and other amounts then owing by such Obligor
to (x) the Collateral Agent in its capacity as such, (y) the Revolving
Administrative Agent in its capacity as such and (z) any Financing Agent in its
capacity as such (in the case of clauses (x), (y) and (z), ratably based on the
aggregate amount of such fees and other amounts);
Third, to the payment of the Secured Obligations (including the Cash
Collateralization of any outstanding letters of credit) of such Obligor then due
and payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Revolving Loans under the Revolving Credit Agreement shall be deemed then
due and payable whether or not any Acceleration of such loans has occurred); and
Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.


50

--------------------------------------------------------------------------------





For the avoidance of doubt, payments made pursuant to Section 2.09(b), (c) or
(d) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02, unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments.
In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Collateral Agent
may, in its sole discretion, at the time of any application under this Section
8, withhold all or any portion of the proceeds otherwise to be applied to the
Secured Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive NYUCC Control of the
Collateral Agent, to the extent that it in good faith believes that the
information provided to it pursuant to Section 9.02 is either incomplete or
inaccurate and that application of the full amount of such proceeds to the
Secured Obligations would be disadvantageous to any Secured Party. All
distributions made by the Collateral Agent pursuant to this Section 8 shall be
final (subject to any decree of any court of competent jurisdiction), and the
Collateral Agent shall have no duty to inquire as to the application by the
other Secured Parties of any amounts distributed to them.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.

8.07    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default or Trigger Event has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default or Trigger Event, the Collateral Agent is hereby appointed
the attorney-in-fact of each Obligor for the purpose of carrying out the
provisions of this Section 8 and taking any action and executing any instruments
which the Collateral Agent may reasonably deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, so long as the Collateral Agent shall be entitled under this Section
8 to make collections in respect of the Collateral, the Collateral Agent shall
have the right and power to receive, endorse and collect all checks made payable
to the order of any Obligor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same.

8.08    Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, upon the occurrence and during the continuance of an Event of
Default or a Trigger Event, to exercise rights and remedies hereunder at such
time as the Collateral


51

--------------------------------------------------------------------------------





Agent shall be lawfully entitled to exercise such rights and remedies, each
Obligor hereby grants to the Collateral Agent, if and only to the extent of such
Obligor’s rights to grant the same, an irrevocable, non-exclusive license to
use, assign, license or sublicense any of the Intellectual Property Collateral
(other than any Excluded Assets) now owned or hereafter acquired by such Obligor
(exercisable without payment of royalty or other compensation to such Obligor).
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof. If any Event of Default shall have occurred and
be continuing, upon the written demand of the Collateral Agent, each Obligor
shall execute and deliver to the Collateral Agent an assignment or assignments
of any registered Patents, Trademarks (including goodwill) and/or Copyrights and
such other documents as are necessary or appropriate to carry out the intent and
purposes hereof.

Section 9.    The Collateral Agent.

9.01    Appointment; Powers and Immunities. Each Revolving Lender, the Revolving
Administrative Agent, each Financing Agent and, by acceptance of the benefits of
this Agreement and the other Security Documents, each Designated Indebtedness
Holder, hereby irrevocably appoints ING as its agent hereunder and authorizes
ING to take such actions on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms of this Agreement, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, it is understood that such powers authorize the
Collateral Agent to enter into the agreements and the other documents
contemplated by Section 5.08 of the Revolving Credit Agreement on behalf of
itself and the other Secured Parties hereunder. The Collateral Agent (which term
as used in this sentence and in Section 9.06 and the first sentence of Section
9.07 shall include reference to its Affiliates and its own and its Affiliates’
officers, directors, employees and agents):
(a)    shall have no duties or obligations except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, a
fiduciary with respect to or subject to any other implied duties with respect
to, the Revolving Administrative Agent, any Revolving Lender, any Financing
Agent or any Designated Indebtedness Holder regardless of whether a Default or
Trigger Event has occurred and is continuing;
(b)    shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for or have any duty to ascertain or inquire into any recitals,
statements, representations or warranties contained in or made in connection
with this Agreement or in any notice delivered hereunder, or in any other
certificate, report or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
agreement, instrument or document referred to or


52

--------------------------------------------------------------------------------





provided for herein or therein or for any failure by the Obligors or any other
Person to perform or observe any of its obligations hereunder;
(c)    shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in Section
3, or the Liens created pursuant to Section 4; and
(d)    shall not be responsible for any action taken or not taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

9.02    Information Regarding Secured Parties. The Borrower will at such times
and from time to time as shall be reasonably requested by the Collateral Agent
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Revolving Credit Agreement Obligations) as at a date
specified in such request. The Collateral Agent shall provide any such list to
any Secured Party upon request. The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, such information, and
such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party in writing that such information as set forth on any such list
is inaccurate or in dispute between such Secured Party and the Borrower.

9.03    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Collateral Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by or on behalf of the
proper Person or Persons, and shall not incur any liability for relying thereon.
The Collateral Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other communication (including any thereof by
telephone, telecopy, telex, telegram, cable or electronic mail) believed by it
to be genuine and to have been signed or sent by or on behalf of the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Collateral Agent. As to any
matters not expressly provided for by this Agreement, the Collateral Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in


53

--------------------------------------------------------------------------------





accordance with instructions given by (i) the Required Secured Parties or (ii)
where expressly permitted in Section 10.03, the Required Revolving Lenders and
the Required Designated Indebtedness Holders, as applicable, and such
instructions of the (i) Required Secured Parties or (ii) where expressly
permitted in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and any action taken or failure
to act pursuant thereto shall be binding on all of the Secured Parties. If in
one or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

9.04    Rights as a Secured Party. With respect to its obligation to extend
credit under the Revolving Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Agreement shall have the same rights and powers in its capacity as a
Secured Party as any other Secured Party and may exercise the same as though it
were not acting as Collateral Agent, and the term “Secured Party” or “Secured
Parties” shall, unless the context otherwise indicates, include the Collateral
Agent in its individual capacity. ING (and any successor acting as Collateral
Agent) and its Affiliates may (without having to account therefor to any other
Secured Party) accept deposits from, lend money to, make investments in and
generally engage in any kind of business with any of the Obligors (and any of
their Subsidiaries or Affiliates) as if it were not acting as Collateral Agent,
and ING and its Affiliates may accept fees and other consideration from any of
the Obligors for services in connection with this Agreement or otherwise without
having to account for the same to the other Secured Parties.

9.05    Indemnification. Each Revolving Lender, the Revolving Administrative
Agent (but only to the extent the Revolving Administrative Agent and the
Collateral Agent are not the same Person), each Financing Agent and, by
acceptance of the benefits of this Agreement and the other Security Documents,
each Designated Indebtedness Holder, severally agrees to indemnify the
Collateral Agent and each Related Party of the Collateral Agent (each such
Person being called an “Indemnitee”) (to the extent not reimbursed under Section
10.04, but without limiting the obligations of the Obligors under Section 10.04)
ratably (determined at the time that the applicable indemnity payment is sought)
in accordance with the aggregate Secured Obligations held by the Revolving
Lenders and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Indemnitee (including by any
other Secured Party) arising out of, in connection with, or by reason of any
actual or probable claim, litigation, investigation or proceeding, whether based
in contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto, in connection with or in any way relating to or arising out
of this Agreement, any other Debt Documents, or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and


54

--------------------------------------------------------------------------------





expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default or a Trigger Event has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that such indemnity shall not
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, claims, damages, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

9.06    Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent and each Financing Agent (and each Revolving
Lender and each Designated Indebtedness Holder by acceptance of the benefits of
this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own analysis and decisions in taking or not taking action under or based on this
Agreement and any other Debt Document to which it is a party. Except as
otherwise expressly provided herein, the Collateral Agent shall not be required
to keep itself informed as to the performance or observance by any Obligor of
this Agreement, any other Debt Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of any
Obligor. The Collateral Agent shall not have any duty or responsibility to
disclose, and shall not be liable for failure to disclose, any information
relating to any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

9.07    Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

9.08    Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by notifying the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld,
conditioned or delayed (provided that no such consent shall be required if an
Event of Default or a Trigger Event has occurred and is


55

--------------------------------------------------------------------------------





continuing), to appoint a successor Collateral Agent. If no successor Collateral
Agent shall have been so appointed by the Required Secured Parties and shall
have accepted such appointment within thirty (30) days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may, on behalf of the other Secured Parties, appoint a successor
Collateral Agent, that shall be a financial institution that has an office in
New York, New York and has a combined capital and surplus and undivided profits
of at least $1,000,000,000. Upon the acceptance of its appointment as Collateral
Agent hereunder by a successor Collateral Agent, such successor Collateral Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Collateral Agent and the retiring Collateral Agent shall
be discharged from its duties and obligations hereunder. After the Collateral
Agent’s resignation hereunder, the provisions of this Section 9 and
Section 10.04 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Collateral Agent. The
Borrower shall pay to any successor Collateral Agent the fees and charges
necessary to induce such successor Collateral Agent to accept its appointment
hereunder, such payment to be made as and when invoiced by the successor
Collateral Agent.

9.09    Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible in any way
for such agents or attorneys-in-fact selected by it in good faith.

Section 10.    Miscellaneous.

10.01    Notices. All notices, requests, consents and other demands hereunder
and other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied (to the extent provided in the Revolving
Credit Agreement), emailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages to this
Agreement or, in the case of any Financing Agent or Designated Indebtedness
Holder that shall become a party hereto after the date hereof, at such “Address
for Notices” as shall be specified pursuant to or in connection with the joinder
agreement executed and delivered by such Financing Agent or Designated
Indebtedness Holder pursuant to Section 6.01 (provided that notices to any
Subsidiary Guarantor shall be given to such Subsidiary Guarantor care of the
Borrower at the address for the Borrower specified herein) or (b) as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All notices to any Revolving Lender or Designated
Indebtedness Holder that is not a party hereto shall be given to the Revolving
Administrative Agent for such Revolving Lender or the Financing Agent for such
Designated Indebtedness Holder (or, if there is no Financing Agent, to each
Designated Indebtedness Holder).

10.02    No Waiver. No failure or delay by the Collateral Agent or any Secured
Party in exercising any right or power hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent and any Secured
Party hereunder are cumulative and are not exclusive of


56

--------------------------------------------------------------------------------





any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 10.03 of this Agreement, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

10.03    Amendments to Security Documents, Etc. Except as otherwise provided in
the Revolving Credit Agreement or any Security Document, the terms of this
Agreement and the other Security Documents may be waived, altered, amended or
modified only by an agreement or agreements in writing duly executed and entered
into by each Obligor and the Collateral Agent, with the consent of the Required
Secured Parties, the Required Revolving Lenders and the Required Designated
Indebtedness Holders; provided that:
(a)    no such amendment shall adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such first Secured Party;
(b)    without the prior written consent of each of the Revolving Lenders under
the Revolving Credit Agreement, the Collateral Agent shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (except that if
any amounts have become due and payable in respect of (x) interest on or
principal of any Designated Indebtedness Obligations or (y) Hedging Agreement
Obligations, and shall have remained unpaid for thirty (30) or more days, then
the prior written consent (voting as a single group) of the holders of a
majority in interest of the Designated Indebtedness Obligations and the Hedging
Agreement Obligations, whichever of such obligations are then due and payable,
will also be required to release all or substantially all of such collateral or
guarantee obligations, whether before or after the Termination Date);
(c)    without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;
(d)    without the consent of the Collateral Agent, no modification, supplement
or waiver shall modify the terms of Section 9 or this Section 10.03;
(e)    the Collateral Agent is authorized to release (and shall, promptly but in
any event within five (5) Business Days of written request by the Borrower (and
at the sole cost and expense of the Borrower), release) any Collateral that is
either the subject of a disposition not prohibited under the Revolving Credit
Agreement, or to which the Required Revolving Lenders (or such higher standard
provided in


57

--------------------------------------------------------------------------------





the applicable Revolving Loan Document) subject to the Revolving Credit
Agreement, and the Required Designated Indebtedness Holders (or such higher
standard provided in the applicable Designated Indebtedness Document) shall have
consented and will, at the Obligors’ expense, execute and deliver to any Obligor
such documents (including any UCC termination statements, lien releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form))
as such Obligor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing, Portfolio Investments constituting Collateral
shall be automatically released from the lien of this Agreement and the other
Security Documents, without any action of the Collateral Agent or any other
Secured Party, in connection with any disposition of Portfolio Investments that
(i) occurs in the ordinary course of the Borrower’s business and (ii) is not
prohibited under any of the Debt Documents;
(f)    the Collateral Agent is authorized to release (and shall, promptly but in
any event within five (5) Business Days of written request by the Borrower (and
at the sole cost and expense of the Borrower), release) any Subsidiary Guarantor
from any of its guarantee obligations under Section 3 hereof to the extent such
Subsidiary is (w) expressly permitted to be released in accordance with Section
9.02(c) of the Revolving Credit Agreement, (x) the subject of a disposition not
prohibited under the Debt Documents, (y) ceases to be a Subsidiary as a result
of a transaction not prohibited under the Debt Documents, or (z) to which each
of the Required Secured Parties, the Required Revolving Lenders and the Required
Designated Indebtedness Holders (or, in each case, such higher standard provided
in the applicable Revolving Loan Document or Designated Indebtedness Document,
as applicable), shall have consented, and, upon such release, the Collateral
Agent is authorized to release (and shall, promptly but in any event within five
(5) Business Days of written request by the Borrower (and at the sole cost and
expense of the Borrower), release) any collateral security granted by such
Subsidiary Guarantor hereunder and under the other Security Documents; and
(g)    this Section 10.03 shall be subject to the provisions related to
“Defaulting Lenders” in the Revolving Credit Agreement.
Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent shall, promptly but in any event within five (5) Business Days of written
request by the Borrower (and at the sole cost and expense of the Borrower),
(i) execute and deliver termination statements and other releases and
instruments (in recordable form if appropriate) that the Collateral Agent
reasonably believes is necessary to effect such release and (ii) otherwise take
such actions as the Borrower may reasonably request in order to effect the
release and transfer of such Collateral. Notwithstanding the foregoing to the
contrary, if the Termination Date shall have occurred with respect to any Class,
then the consent rights of such Class (and the related


58

--------------------------------------------------------------------------------





Required Revolving Lenders or Required Designated Indebtedness Holders) under
this Section 10.03 shall terminate.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all reasonable and documented out-of-pocket fees,
costs and expenses incurred by them (including the reasonable fees, charges and
disbursements of one outside counsel for the Collateral Agent as well as one
counsel for the Secured Parties collectively, and of any necessary additional
counsel in each local jurisdiction and additional counsel to the extent more
than one counsel would be appropriate due to differing interests between any of
the Secured Parties (in each case, other than the allocated costs of internal
counsel)) in connection with (i) any Event of Default or Trigger Event and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and (z)
workout, restructuring or other negotiations or proceedings (whether or not the
workout, restructuring or transaction contemplated thereby is consummated) and
(ii) the enforcement of this Section 10.04, and all such costs and expenses
shall be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.
(b)    Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee (other than the allocated costs of internal counsel)), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder, or (ii) any actual or prospective claim,
litigation, investigation or proceeding (including any investigation or inquiry)
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether brought by the Borrower, any Indemnitee or a third party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and


59

--------------------------------------------------------------------------------





nonappealable judgment to have resulted from (x) the willful misconduct or gross
negligence of such Indemnitee, (y) a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Revolving Loan Document or
(z) a claim between any Indemnitee or Indemnitees, on the one hand, and any
other Indemnitee or Indemnitees, on the other hand (other than (1) any dispute
involving claims against the Administrative Agent or the Issuing Bank, in each
case in their respective capacities as such, and (2) claims arising out of any
act or omission by the Borrower and/or its Related Parties). Notwithstanding the
foregoing, it is understood and agreed that indemnification for Taxes (as
defined in the Revolving Credit Agreement) is subject to the provisions of
Section 2.15 of the Revolving Credit Agreement and analogous provisions, if any,
in Designated Indebtedness Documents.
Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection.

10.05    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns of the Obligors and the Secured Parties, except that none
of the Obligors shall assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Financing Agents,
if any (or, if there are no such Financing Agents, the Required Designated
Indebtedness Holders) (and any attempted assignment or transfer by any Obligor
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Collateral Agent and the Secured Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

10.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received


60

--------------------------------------------------------------------------------





counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.08    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Obligor or its
properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,


61

--------------------------------------------------------------------------------





action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section 10.08. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 10.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 10.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

10.09    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.

10.10    Headings. Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11    Termination. When all Secured Obligations of any Class have been paid
in full (other than contingent, unasserted indemnification obligations), and all
commitments of the holders thereof to extend credit that would be Secured
Obligations have expired or been terminated and any letters of credit
outstanding under the Revolving Credit Facility or any other Designated
Indebtedness have (i) expired or (ii) terminated, the Revolving Administrative
Agent or any applicable Financing Agent, as applicable, or the Issuing Bank or
any other issuing bank, as applicable, in each case in accordance with the terms
of the applicable Debt Documents, and all outstanding letter of credit
disbursements under any such Debt Documents then outstanding have been
reimbursed, the Collateral Agent shall, on behalf of the holders of such Secured
Obligations, deliver to the Obligors such termination statements and releases
and other documents necessary and appropriate to evidence the termination of all
agreements, obligations and liens related to such Secured Obligations, as the
Obligors may reasonably request, all at the sole cost and expense of the
Obligors; provided however that the Collateral Agent shall not have any
obligation to do so


62

--------------------------------------------------------------------------------





under the circumstances set forth in the parenthetical provision in Section
10.03(b) except to the extent provided therein.

10.12    Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Agreement will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.
10.13    Replacement Custodian. Notwithstanding anything herein or in any other
Revolving Loan Document to the contrary, from time to time, the Borrower may
replace the existing financial institution serving as Custodian with an
alternative financial institution reasonably acceptable to the Administrative
Agent. The Borrower shall deliver written notice of any such proposed
replacement to the Administrative Agent at least thirty (30) days prior to the
proposed date of replacement, specifying the name of the financial institution
proposed to act as the Custodian. In connection with any such replacement, the
Borrower shall deliver, or cause to be delivered, to the Administrative Agent,
any amendments, agreements, documents, instruments and legal opinions, and shall
take all other actions, reasonably determined by the Administrative Agent to be
necessary to comply (and to ensure compliance) with the terms and provisions of
this Guarantee and Security Agreement. From and after such time as the
replacement contemplated by this Section 10.13 is completed, the Custodian shall
mean the applicable replacement financial institution.


[Signature page follows]




63

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.
BARINGS BDC, INC.
By:    /s/ Christopher Cary    
Name:    Christopher Cary
Title:     Treasurer
Address for Notices
Barings BDC, Inc.
300 South Tryon Street, Suite 2500
Charlotte, NC 28202
Attention: Chris Cary
Telephone: (980) 417-5830
Facsimile: (980) 259-6762
E-Mail: chris.cary@barings.com
with a copy to (which shall not constitute notice):
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail: jay.alicandri@dechert.com


[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------





ENERGY HARDWARE HOLDINGS, INC.
By:    /s/ Christopher Cary    
Name:    Christopher Cary
Title:     Treasurer
Address for Notices
C/O Barings BDC, Inc.
300 South Tryon Street, Suite 2500
Charlotte, NC 28202
Attention: Chris Cary
Telephone: (212) 698-3800
Facsimile: (980) 259-6762
E-Mail: chris.cary@barings.com
with a copy to (which shall not constitute notice):
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail: jay.alicandri@dechert.com




[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------





ING CAPITAL LLC,
as Revolving Administrative Agent and Collateral Agent
By:    /s/ Patrick Frisch    
Name:    Patrick Frisch
Title:     Managing Director
By:    /s/ Grace Fu    
Name:    Grace Fu
Title:     Director
Address for Notices
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention:  Grace Fu
Telephone: (646) 424-7213
Facsimile: (646) 424-6919
E-Mail: grace.fu@ing.com

with a copy, which shall not constitute notice, to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attention: Andrew J. Klein
Telephone: (212) 859-9030
Facsimile: (212) 859-4000
E-Mail:andrew.klein@friedfrank.com




[Guarantee, Pledge and Security Agreement]